June 24, 1913. The opinion of the Court was delivered by
This is an action on account for a set of furniture sold to Mr. Roddey by Mr. H.A. Taylor. The plaintiff claimed that the account was assigned to it, and that no part thereof had been paid. The defendant, Roddey, claimed that the account had been paid by certain commissions, to which he was entitled on a sale of an automobile by the plaintiff to Taylor. The presiding Judge directed a verdict for the plaintiff, from which defendant appealed. *Page 348 
There was much conflict of testimony as to whether the account was assigned or not and as to the terms of the contract between the plaintiff and Taylor in the sale of the automobile. These questions ought to have been submitted to the jury. There are four exceptions, but the above statement disposes of all that are necessary to a determination of this case. This Court might make a statement of the facts and their consequences at the various times; and, as they were affected by the change in the relations of the parties, it would be manifestly unfair to do so, as it might raise questions that the parties have not seen fit to raise, and might practically determine the facts, and this Court should do neither.
The judgment is reversed and the cause remanded for a new trial.
MR. JUSTICE GAGE was not on the bench when this case was decided.